Citation Nr: 1441439	
Decision Date: 09/17/14    Archive Date: 09/22/14

DOCKET NO.  11-11 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Quander Forde, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to July 1969, including service in Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in December 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In connection with the Veteran's claim, the Board requested an opinion from a specialist under the employ of the Veterans Health Administration (VHA) in July 2014.  The August 2014 VHA opinion has been associated with the record.   


FINDING OF FACT

The Veteran's hepatitis C had its onset in service.  


CONCLUSION OF LAW

The criteria for service connection for hepatitis C are met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of a current disability; an in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  

The evidence establishes that the Veteran has a current diagnosis of hepatitis C.  See January 2011 VA examination.  The Veteran contends that he is entitled to service connection for hepatitis C as a result of in-service risk factors; namely, receipt of a tattoo, exposure to human blood and other bodily fluids in war zones, and unprotected sex that caused him to develop gonorrhea.  There is medical evidence linking the Veteran's hepatitis C and his in-service risk factors.  In August 2014, the VHA specialist expressed opinion that it is at least as likely as not that the Veteran's hepatitis C infection is related to service.  The Board finds the opinion of the infectious disease specialist highly probative because she provided a cogent rationale for the opinion, citing the Veteran's relevant medical history and the Veteran's account of the in-service risk factors.  There is no competent medical evidence of record which refutes the August 2014 VHA specialist.  Accordingly, the Board finds that the Veteran's current hepatitis C is related to his military service and therefore, service connection for hepatitis C is warranted.


ORDER

Service connection for hepatitis C is granted.  



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


